DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Applicant' s arguments and amendments filed on 6/20/22 have been acknowledged and entered.
Claims 1, 3-9, 12-19, and 21-24 are pending.  
Claims 2, 10-11, and 20 have been canceled.
Claims 1, 3-9, 12, 14-17, and 19 have been amended.
No new claims have been added.

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 recites the limitation “The article as recite din” which appears to contain a typographical error with the spacing placed in error and which should read “The article as recited in”.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 2-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 3, 12, and 13, claim 3 in lines 1-2,  claim 5 in lines 1-2, claim 6 in lines 1-2, claim 7 in lines 1-2, claim 8 in lines 1-2, claim 9 in line 2, claim 12 in lines 1-2, claim 14 in lines 1-2, claim 15 in line 3, recite the limitation "the silicon oxycarbide- containing layer".  There is insufficient antecedent basis for this limitation in the claims.  Claims 3-9 and 12-15 are rejected as being dependent to claim 1.
Claim 3 recites “the silicon oxycarbide-containing layer includes, by volume, 5-65% of the SiO2 with a remainder of silicon oxycarbide.”  It is not clear what Applicant intends as “a remainder” which normally identifies an entirety of the remaining content.  However since there is barium-magnesium aluminosilicate included in the layer in claim 1, clearly silicon oxycarbide cannot be an entirety of the remaining content.  Therefore, for purposes of furthering prosecution, any content of silicon oxycarbide is considered to meet the limitation of a remainder and other materials may be included. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 12-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2013/0183531 A1) (hereafter referred to as Schmidt '531) in view of Schmidt et al. (2012/0328886 A1) (hereafter referred to as Schmidt '886) further in view of Hongoh (US 2012/0034491 A1).
Regarding claims 1, 4-5, 7-9, 12-13, 15-17, 19, and 21-24, Schmidt ‘531 discloses an article comprising of a silicon oxycarbide based layer comprising a material with a composition of SiOxMzCy where Si is silicon, O is oxygen, M is at least one metal and C is carbon and wherein x<2, y>0 and z<1 and x and z are non-zero (paragraph [0037]) covalently bonded (paragraph [0050]). Schmidt ‘531 teaches the metal or metals (M) of the composition are selected from aluminum, boron, transition metals, refractory metals, rare earth metals, alkaline earth metals and combinations thereof to preserve the glass-forming capability of the of the SiOxMzCy (paragraph [0039]) and specifically mentions boron and aluminum metals are used as gettering agents for oxygen to prevent formation of undesirable phases (paragraph [0045]). Schmidt ‘531 teaches a matrix structure with a discrete reinforcement phase that is dispersed within the structure or through which the continuous or discontinuous reinforcement phase is dispersed (paragraph [0047]).  Schmidt teaches that the phases may comprise ceramic, glass or glass ceramic materials or combinations thereof and may comprise materials including silica, barium magnesium aluminosilicate and oxycarbides (paragraph [0048]).   Schmidt ‘531 teaches the structure as having first and second opposed surfaces (figures 2 and 3). Schmidt ‘531 therefore teaches among the options, a layer comprising a combination of materials including silica and barium magnesium aluminosilicates to form the structure with the SiOxMzCy wherein the discrete reinforcement phase may be any of silica, barium magnesium aluminosilicate and oxycarbides (paragraph [0048]) within a matrix to provide a thermally resistant article (paragraph [0029]).  
Schmidt ‘531 does not expressly teach the specific combination of a continuous matrix phase of either SiO2 or barium-magnesium alumino-silicate, with dispersed regions of the other of the SiO2 or barium-magnesium alumino-silicate within the continuous matrix phase with the SiOxMzCy as a dispersed phase. Also, Schmidt ‘531 does not teach specifically a calcium-magnesium alumina-silicate-based layer interfaced with the first surface of the silicon oxycarbide-based layer.
However, Schmidt ‘531 clearly teaches the claimed materials of silica, barium magnesium aluminosilicate, and oxycarbides as functional equivalents in a thermally resistant article layer (paragraph [0029]).   Additionally, Schmidt ‘886 does teach a matrix such as silica and teaches silicon oxycarbide as an amorphous gettering material in an oxygen gettering layer of a thermally protective coating as a plurality of discrete regions within a matrix such as silica or silicates (paragraphs [0003], [0020], and [0021]). 
Therefore, since Schmidt ‘531 teaches the materials (silica, barium magnesium aluminosilicate, and oxycarbides) to be functionally equivalent in a thermally protective layer and Schmidt ‘531 and Schmidt ‘886 further teaches that a silicon oxycarbide gettering material may be employed as either a discrete or matrix phase, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from identified functionally equivalent materials named by Schmidt ‘531 either barium aluminosilicate or silica as a continuous matrix phase and to choose the other of either barium aluminosilicate or silica as a dispersed phase along with the SiOxMzCy oxygen gettering composition of Schmidt ‘531 as a dispersed phase within a matrix of either material.
Additionally, Schmidt ‘531 teaches one or more topcoat layers can be applied onto a structure for further protection of the underlying substrate (paragraph [0046]).  Schmidt ‘886 teaches a thermal barrier thickness of 10-1,000µm (paragraph [0022]).  Further, Hongoh teaches a relatively thin film (up to approximately 50µm thick) (within the instant claimed range of 1 micrometer - 3 mm) of chemically conditioned calcium-magnesium alumina-silicate (CMAS) layer be deposited on a thermal barrier coating (paragraph [0014]) to increase the durability as well as maximum temperature capability of the thermal barrier coating (paragraph [0004]). Hongoh teaches the CMAS layer reacts with the thermal barrier layer but recrystallizes quickly within a reaction layer to prevent further penetration into the thermal barrier layer and thus prevent spalling (paragraphs [0019] and [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the CMAS layer as taught by Hongoh as the protective topcoat of Schmidt to increase the durability and maximum temperature capability of the thermal barrier coating and to use the relative thickness ranges of the CMAS and thermal barrier coatings of Hongoh and Schmidt ‘886 to provide a CMAS topcoat that is thinner than the silicon oxycarbide based thermal barrier coating.  As to the property of sealing the silicon oxycarbide layer from oxygen diffusion and steam recession as claimed in claim 15, it is found to be an inherent characteristic of the calcium aluminosilicate (CMAS) layer comprising all the claimed elements. Since the prior art does disclose a layer comprising substantially the same elements or components as that of the applicant, it is contended that the layer of the prior art is capable of delivering the same sealing property. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property is necessarily present in the prior art material. The courts have held that "[p]roducts of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.
Regarding claims 3, 6, 14, and 18, Schmidt ‘531 in view of Schmidt '886 further in view of Hongoh teaches all of the limitations of claim 1 as set forth above.
Schmidt '886 teaches the amount of silicon oxycarbide in a thermal barrier layer may be varied depending upon the properties desired for the end use application (paragraph [0026]) and discloses an example where the silicon oxycarbide percentage is 70-100% by volume (more than the other dispersed phase) leaving a total of up to 30% for the remaining components of the matrix and the other dispersed phase of either barium magnesium aluminosilicate or silica (paragraph [0026]) which overlaps the claimed ranges of 5-65% for the matrix and 1-30% for the dispersed barium magnesium aluminosilicate or silica phase.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a percentage of silicon oxycarbide of 70-100% resulting in a percentage of 1-30% (overlapping between 5-65% of the layer, for the matrix and 1-30% for a discrete phase of barium magnesium aluminosilicate or silica) in order to optimize the layer properties and maintain the silica as the matrix. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
Schmidt '886 further teaches silicon oxycarbide discrete regions dispersed in the matrix at an average maximum dimension of the discrete regions of 1-100 micrometers (paragraph [0022]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the average maximum discrete region dimension of Schmidt '886 overlapping the instant claimed range of 1-75 microns. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541F.2d257, 191USPQ90(CCPA1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered and are  persuasive in that the references as combined do not provide all of the limitations necessarily as claimed. However new grounds of rejection have been applied over Schmidt et al. (US 2013/0183531 A1) in view of Schmidt et al. (2012/0328886 A1) further in view of Hongoh (US 2012/0034491 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784   


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784